BERRY, Justice
(dissenting).
I am unable to agree with the majority opinion.
It is stated in substance in Stamper’s amended petition that the Reserve National Insurance Company is a mutual insurance company; that the policy-holders do not participate in profits earned by said company and that the profits earned inure to the benefit of Gammill because of his control of the company.
*431Stamper contends that his contract with Gammill should be construed as providing that he (Stamper) should receive 35%’ of the profits and not 35% of the intangible right to control the company which rested in Gammill because of proxies granted to Gammill by policy-holders. As I understand the facts, the person controlling the company had the right to name company’s board of directors and therefore control the policies of the company. It also included the right to take “profits” earned by the Company.
It is a matter of common knowledge that a person who controls by stock ownership, proxies, or otherwise, more than 50% of the voting rights in a corporation controls the corporation. In view of the fact that 35% ownership in Stamper would not give him “control” of the company, it cannot be logically argued that in using the language “First Party (Gammill) agrees to convey to Party of the Second Part (Stamper) Thirty-five (35%) percent of such control and interest that (Gammill) may have in the” company, it was intended that Stamper should have any measure of control of the company. To the contrary, it must be said that in using the phrase “control and interest” in the contract the parties were referring to an “interest” and right which Gammill could assign and which Stamper, could enjoy. The interest and property right which Gammill owned and which he could lawfully assign was 35% of the profits accruing to him because of his “control and interest” in the company. The fact that services to be rendered and which were rendered by Gammill constituted a lawful consideration for said promise is free from doubt. In brief, I am of the opinion that under the facts the word “control” should not be singled out and held to establish that the parties intended that Gammill transfer and assign to Stamper something that he could not lawfully sell and assign; that the word “interest” should be given consideration in arriving at the intent of the parties and when the phrase “control and interest” is construed in the light of the facts, it must be said that the parties agreed that Gammill should assign to Stamper 35% of a property right consisting of profits which the former owned and as owner could properly assign.
By force of Statute 15 O.S.1951 § 159, “A contract must receive such an interpretation as will make it lawful, operative, definite, reasonable and capable of being carried into effect, if it can be done without violating the intention of the parties.” The cited statute is consonant with the common-law rule that a contract capable of an interpretation which will make it valid or legal will be given such interpretation. 12 Am.Jur. “Contracts”, Sec. 251, p. 793.
In Griffin v. Patterson et al., 183 Okl. 108, 80 P.2d 246, this is said in the first paragraph of the syllabus:
“An agreement by officers and directors of a mutual benefit insurance association to resign their positions and place others in their stead, for a monetary consideration, is void as against public policy; but, where there is some competent evidence reasonably tending to show that a contract by such officers to sell the office equipment and perform ‘certain services’ did not contemplate such acts as a part of the consideration, it is not error to overrule a demurrer to the evidence and motion for directed verdict interposed by the party asserting such illegality.”
To my way of thinking, it is to be re7 niembered that the contract contemplates (1) payment of 35% of profits received by Gammill ’because of his control and interest in the mutual insurance company, and (2) that said company be converted to a legal reserve company or a stipulated premium company “as soon as financially, able”, and that Stamper have a 35% interest1 in the reorganized company. It is apparent that Gammill did not agree to assign 35% of his control in a “reserve stock company or a stipulated premium company” to Stamper because said companies were not in existence when the contract in controversy was entered into and it must be assumed that proxies that were granted by *432the policy-holders in the mutual company would not give Gammill “control” of the company to be formed. To the contrary, I assume that (1) property rights would come into the hands of the organizer of such a company which could be lawfully assigned or (2) if the rights to profits would depend upon proxies granted by policy-holders in the new company, 35% of the proxies could be granted by policyholders in the new company to Stamper and 65% to Gammill. In either event, the contract in this particular -would be lawful.
I am of the opinion that that portion of the contract above referred to represents a promise on Gammill’s part that is not necessarily connected with the promise first herein referred to. I refer to the fact that Gammill promised (1) to assign to Stamper either 35% of either the control or profits accruing from the mutual company in consideration of Stamper’s $7,000 promissory note and services to be rendered by Stamper, and (2) to assign to Stamper a 35% interest in a reorganized company in consideration of services rendered and to be rendered by Stamper, and a cash consideration of $105,000 payable to Gammill for property which was to be transferred by Gammill to Stamper in the reorganized company. The consideration moving between the parties in connection with the last referred-to portion of the contract was lawful. Therefore, assuming that the first referred-to portion of the contract is unlawful (which I refuse to assume for reasons given), I am nevertheless of the opinion that the last referred-to portion of the contract represents an enforceable obligation on Gammill’s part. At p. 737, Sec 220, 12 Am.Jür. “Contracts”, this is said:
“A distinction is made between the cases in which the consideration is illegal in part and those in which the promises founded on the consideration are illegal in part. If the consideration is valid, an agreement containing more than one promise' is not necessarily rendered invalid by the illegality of one of the promises, at least if such promise is not immoral. In fact, it has been stated that where two promises, one of which is illegal, are made upon a lawful consideration, the promise which is unobjectionable is ordinarily held to be enforceable. * * * ”
For reasons stated, I respectfully dissent to the majority opinion.